DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           RUDOLPH WOODS,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D22-451

                            [August 25, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 04-17046 CF10A.

   Daniel Tibbitt of Daniel J. Tibbitt P.A., North Miami, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.